COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 Daniel A. Ramirez,                            '
                                                              No. 08-12-00371-CV
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                               327th District Court
 First Liberty Insurance Corporation,          '
                                                            of El Paso County, Texas
                                               '
                            Appellee.
                                               '                 (TC# 2011-295)




                                          ORDER

       Pending before the Court is Appellant’s motion to correct the clerk’s record. The Court

has reviewed the record and has determined that the pages of the Defendant’s Third Supplemental

No Evidence and Traditional Motion for Summary Judgment are not in the correct order. The

motion to correct the clerk’s record is therefore GRANTED. The District Clerk is ordered to file

a supplemental record with this Court on or before July 10, 2013, containing the Defendant’s

Third Supplemental No Evidence and Traditional Motion for Summary Judgment, including any

attached evidence, with the pages of the document in the correct sequence.

       IT IS SO ORDERED this 26th day of June, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.